Citation Nr: 0734671	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-31 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus with plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
January 1991 and from January 2003 to June 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied an evaluation in excess of 10 percent for 
the veteran's bilateral pes planus with plantar fasciitis.  
In April 2007, the veteran testified at a Board hearing at 
the RO via videoconference.  A transcript of that hearing has 
been incorporated into the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A transcript of the Board videoconference hearing held in 
April 2007 indicates that the veteran was submitting 
additional evidence at the hearing along with a signed waiver 
of review of the evidence by the RO.  See 38 U.S.C.A. 
§ 20.1304(c); DAV v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The veteran's representative 
described this evidence as including two medical statements, 
one from primary care and one from podiatry.  The evidence 
also included four documents/service medical records.  
Unfortunately, the above-noted evidence is not in the claims 
file and attempts by the Board to obtain it have not been 
successful.  Accordingly, this matter must be remanded so 
that this missing, identified, evidence can be obtained and 
associated with the claims file.  See 38 U.S.C.A. § 5103A(b).  

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
submit the medical records and 
documents/service medical records that he 
intended to submit to the Board at the 
Board videoconference hearing in April 
2007; or, take any appropriate action 
deemed necessary to obtain such evidence.  
If applicable, inform the veteran that he 
must include a written waiver of review 
by the agency of original jurisdiction 
(AOJ) of such evidence pursuant to 
38 C.F.R. § 20.1304(c), if he wishes to 
waive review of this evidence by the AOJ 
in the first instance.

2.  If, and only if, the additional 
evidence is received and veteran waives 
review of such evidence by the AOJ 
pursuant to § 20.1304(c), return the 
claims file to the Board for further 
appellate review.  If the veteran does 
not waive review of the evidence by the 
AOJ in the first instance, the AOJ should 
review such evidence and readjudicate the 
issue of entitlement to an evaluation in 
excess of 10 percent for bilateral pes 
planus with plantar fasciitis.  If the 
benefit sought on appeal is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  They should 
be given the opportunity to respond to 
the SSOC.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

